Citation Nr: 0029674	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  98-04 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a dental disorder.

2.  Entitlement to service connection for residuals of 
fractures of the back and legs.

3.  Entitlement to service connection for headaches. 

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disorder due to inservice trauma. 

5.  Entitlement to service connection for a lung disorder due 
to inservice tobacco use or nicotine addiction.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

7.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 (West 1991) for a psychiatric disorder due to VA 
treatment.

8.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 (West 1991) for an intestinal disorder claimed as 
diverticulosis or diverticulitis and manifested by internal 
bleeding due to VA treatment. 

9.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a dislocation of the left hip with diminished 
range of motion secondary to osteoarthritis.

10.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right sternal clavicular joint 
(major).

11.  Entitlement to a compensable evaluation for residuals of 
lacerations and abrasions of the knees.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from September 1948 to August 
1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claims on 
appeal.  The veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 
During his June 1998 personal hearing the veteran indicated 
that he suffered from an impairment of both knees, manifested 
by an inability to squat down, and that this had been in 
effect since his in-service automobile accident in 1952.  
While the veteran is service-connected for residuals of 
lacerations and abrasions of the knees, his statements raise 
the issue of entitlement to service connection for an 
orthopedic or musculoskeletal knee disorder.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action.

An unappealed rating decision in September 1966 denied 
service connection for residuals of a chest injury.  The 
Board finds, however, that the veteran's claim of entitlement 
to service connection for a lung disorder, claimed as 
secondary to tobacco use, presents a new theory of 
entitlement.  Accordingly, the law and regulations pertaining 
to finality of unappealed RO decisions are not applicable.  
However, as the veteran continues to argue that service 
connection is warranted for a lung disorder secondary to an 
inservice injury, in view of the prior unappealed RO decision 
noted above, the issue is whether new and material evidence 
has been submitted to reopen that claim. 


FINDINGS OF FACT

1.  The veteran did not lose any teeth in service due to 
trauma or to a disease such as osteomyelitis.

2.  The veteran did not sustain a fracture of the spine or 
the legs while on active duty; claimed residuals of such 
fractures are not causally linked to any incident of active 
service.
 
3.  There is no competent evidence of a current chronic 
disorder manifested by headaches that is linked to any 
incident of service, to include alleged exposure to chemicals 
or other toxic substances, or to a service-connected 
disability.

4.  An unappealed rating decision in September 1966 denied 
service connection for residuals of a chest injury, to 
include a lung condition.

5.  The evidence submitted since September 1966 is either not 
relevant or is not so significant that it must be considered 
in connection with the evidence previously of record in order 
to fairly decide the merits of the claim for service 
connection for a lung disorder claimed as due to inservice 
chest trauma.

6.  There is no competent medical evidence of a current lung 
disorder secondary either to nicotine dependence allegedly 
acquired during service or to inservice tobacco use. 

7.  An unappealed rating decision in September 1966 denied 
service connection for a psychiatric disorder due to a brain 
concussion.

8.  The evidence received since September 1966 consists of 
additional medical evidence of a post-service psychiatric 
disorder, which is cumulative of previously considered 
evidence; the additional evidence does not include a medical 
opinion causally linking a current psychiatric disorder to 
service; the additional evidence in question is not so 
significant that it must be considered in connection with the 
evidence previously of record in order to fairly decide the 
merits of the claim for service connection for a psychiatric 
disorder due to any incident of service, to include inservice 
head trauma.

9.  There is no medical evidence of a nexus between the 
veteran's psychiatric disorder and VA treatment. 

10.  There is no medical diagnosis of a current intestinal 
disorder claimed as diverticulosis or diverticulitis and 
manifested by internal bleeding. 

11.  Residuals of a dislocation of the left hip with 
diminished range of motion secondary to osteoarthritis are 
manifested by minimal limitation of motion, with pain on 
internal rotation of the hip, and mild osteoarthritis.
12.  Residuals of a fracture of the right sternal clavicular 
joint (major) are manifested by normal range of motion of the 
right shoulder joint, with no malunion, false union, loose 
motion, false joint, pain on motion or arthritis.

13.  The veteran's inservice lacerations and abrasions of the 
knees are asymptomatic and not productive of any functional 
impairment.


CONCLUSIONS OF LAW

1.  Service connection for a dental disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.381, 4.150, Diagnostic Code 9913 
(2000).

2.  Claimed residuals of fractures of the back and legs were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 (2000). 

3.  Headaches were not incurred in or aggravated by active 
service; the claim of secondary service connection for 
headaches is denied as a matter of law.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(2000); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

4.  The September 1966 unappealed rating decision that denied 
service connection for residuals of a chest injury is final.  
38 U.S.C.A. § 7105(c) (West 1991).

5.  New and material evidence has not been presented to 
reopen a claim for service connection for residuals of a 
chest injury; the veteran's claim is not reopened.  
38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.102, 3.156(a) (1999).

6.  A lung disorder was not incurred in or aggravated by 
active service, to include tobacco use or claimed nicotine 
addiction during service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (2000).

7.  The September 1966 rating decision that denied service 
connection for a psychiatric disorder due to a brain injury 
is final.  38 U.S.C.A. § 7105(c) (West 1991).

8.  The evidence received since the September 1966 rating 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
due to an inservice brain concussion is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).

9.  The requirements for compensation pursuant to 38 U.S.C.A. 
§ 1151 (West 1991) for a psychiatric disorder due to VA 
treatment are not met.  38 U.S.C.A. §§ 1151, 5107 (West 
1991); 38 C.F.R. § 3.358 (2000).

10.  The requirements for compensation pursuant to 
38 U.S.C.A. § 1151 (West 1991) for an intestinal disorder, 
claimed as diverticulosis or diverticulitis and manifested by 
internal bleeding, due to VA treatment are not met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 
(2000).

11.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a dislocation of the left hip with 
diminished range of motion secondary to osteoarthritis have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003-5255 (2000).

12.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a fracture of the right sternal 
clavicular joint (major) have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5203 (2000).

13.  The schedular criteria for a compensable evaluation for 
residuals of lacerations and abrasions of the knees, have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Codes 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Regulations further provide that 
service connection shall be granted for any disability which 
is proximately due to, the result of, or for the degree of 
aggravation caused by a service connected disease or injury.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7Vet. App. 439, 448 
(1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); also see Rose v. 
West, 11 Vet. App. 169, 171 (1998).


A.  Dental Disorders

Loss of teeth as a result of periodontal disease is not a 
disabling condition, and may not be considered service-
connected for the purpose of payment of disability 
compensation.  See 38 C.F.R. § 4.150, Diagnostic Code 9913, 
note (1999).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  38 
U.S.C.A. § 1712 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.381(a) (2000).  The rating activity will consider each 
defective or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service.  When applicable, the rating activity will 
determine whether the condition is due to combat or other in-
service trauma, or whether the veteran was interned as a 
prisoner-of-war.  38 C.F.R. § 3.381(b) (2000).  [The 
foregoing regulatory provisions were previously found in 38 
C.F.R. §§ 3.381, 4.149 (1998).]

If a dental condition is due to a combat wound or other 
service trauma, the veteran is entitled to VA outpatient 
dental treatment (for the specific dental condition due to 
trauma) as often as may be found necessary, regardless of 
when an application for such treatment is filed.  38 U.S.C.A. 
§ 1712(a)(1)(C); 38 C.F.R. § 17.161(c).  (There are other 
categories of entitlement to VA outpatient dental treatment; 
none is claimed by the veteran or suggested by the facts of 
this case.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.) 

In his December 1997 Notice of Disagreement, the veteran 
claimed that, shortly after entry into service, he was found 
to have 15 cavities in his teeth.  At a personal hearing 
conducted in June 1997, the veteran stated that shortly after 
entry into service, he was found to have 12 cavities and that 
"after I got discharged a few years, they called me in and 
asked me if I would like for them to remove the teeth and put 
new teeth in."  At a second personal hearing, in August 
1997, he testified that "they . . . mess[ed] up my teeth 
while I was in the service.  They worked on my teeth and . . 
. finally I had to get dentures."  At a June 1998 personal 
hearing, he testified that he had 12 teeth filled in service 
and that this resulted in unspecified dental problems.

The veteran's service medical records show that teeth numbers 
1, 16, and 18 were absent, and that tooth number 1 was 
replaced in service.  The records do not indicate whether any 
of these teeth were removed in service.  Furthermore, the 
records contain no evidence of trauma to the mouth, and no 
diagnosis of any disease such as osteomyelitis leading to 
bone loss and loss of teeth.  The veteran has presented no 
competent evidence to show that he lost teeth in service 
either due to trauma or to a disease such as osteomyelitis.  
The only evidence presented by the veteran on this issue 
consists of his own statements, and even these statements do 
not appear to indicate that he is claiming that he lost teeth 
due to in-service trauma or to a disease such as 
osteomyelitis incurred in service.  Furthermore, as a 
layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In the absence of competent medical evidence to link any 
current dental condition to any incident of service, to 
include trauma, the claim, for service connection for a 
dental condition, is implausible and must be denied.  38 
U.S.C.A. § 5107(a); Woodson v. Brown, 8 Vet. App. 352 (1995), 
aff'd 87 F.3d 1304 (1996). 

B.  Fractures of the Back and Legs 

The veteran testified at his August 1997 personal hearing 
that he was involved in an automobile accident in service and 
broke his back in 13 places, as well as both his legs.  At 
his June 1998 personal hearing, he testified that the reason 
he believed his back and legs were broken was that following 
the accident he was put in a cast, and that ever since 
service he has "never been able to use my back in my 
livelihood," and that he has had a bad back since 1952.  
When asked why he did not file a claim for service connection 
for a back disorder in 1961 when he filed other service 
connection claims, he said that his back "was healed at that 
point."  In addition, he said that he has never been able to 
squat down and he attributed this to the injury to the knees 
incurred in service.

Service medical records noted that in December 1951, the 
veteran complained of backache.  In March 1952, he was 
involved in an automobile accident and suffered a dislocation 
of the left hip joint, a dislocation of the right 
sternoclavicular joint, a fracture of the left ulna, a 
concussion of the brain, and lacerations of the knees.  There 
is no record of any fracture of the back or the legs.  The 
veteran's separation examination report noted no abnormality 
of the spine.  The veteran had a number of scars on his knees 
but the report noted that there was no limitation of motion 
or deformity of the knees.  

The Board notes that, as regards the legs, service connection 
was granted in May 1961 for mild residuals of an injury to 
both knees, and for history of dislocation of the left hip.  
X-rays of the thoracic spine, taken during an April 1961 VA 
examination, showed minimal degenerative changes.  X-rays of 
the lumbosacral and cervical spine showed no significant 
abnormalities.  

The veteran was given a general VA examination in September 
1997.  He reported being involved in an automobile accident 
in service, resulting in numerous fractures of the spine, and 
said that he had "messed up his knee caps."  The examiner 
did not diagnose any disorder of the spine or knees.  The 
only evidence that the veteran suffers from residuals of 
fractures of the back and legs, incurred in service, comes 
from the veteran.  However, as a layperson, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a medical diagnosis.  Espiritu, 2 Vet. App. 492.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110.  In the 
absence of proof of present disability there can be no valid 
claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).




C.  Headaches 

The Board finds that the veteran's June 1998 personal hearing 
transcript constitutes a timely substantive appeal to the 
February 1998 rating decision that denied entitlement to 
service connection for headaches secondary to a lung 
disorder.  In January 1998, the veteran claimed that 
headaches were due to a respiratory disorder that he 
maintained was incurred in service.  He repeated this 
assertion during his personal hearing.  For the reasons 
provided below, the Board denies the veteran's claim of 
entitlement to service connection for a lung disorder.  
Accordingly, as service connection is not in effect for a 
lung disorder, the veteran's claim of service connection for 
headaches claimed as secondary to a lung disorder has no 
legal merit and must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

At his personal hearing, however, the veteran also indicated 
that his headaches were due to a brain concussion in service.

Service medical records noted that the veteran was diagnosed 
with a concussion of the brain following the March 1952 
automobile accident.  The remainder of his treatment records 
contain no diagnosis of headaches.  His separation 
examination report contained no complaints of headaches and 
there were no pertinent abnormal neurological findings noted.  

The veteran made no complaints about headaches during an 
April 1961 VA examination, and there were no pertinent 
abnormal neurological findings noted.  No diagnosis of 
headaches was rendered.  During his September 1997 VA 
examination, the veteran again failed to give a history of 
headaches.  The examiner's diagnoses included history of 
closed head trauma, remote and without clinical consequence.  
VA treatment records did not indicate the presence of a 
chronic headache disorder.  The veteran complained on 
headaches in November 1995 and January 1997, when  " he 
doesn't eat properly."  In July 1997 he reported that 
following a recent stroke, he no longer had headaches.  

As there is no competent evidence of a current chronic 
disorder manifested by headaches and medically linked to 
service, to include a head injury or any exposure to toxic 
substances, the veteran's claim must be denied.  Brammer, 
supra; Watson, supra; Pond, supra.
 
D.  Lung Disorder

At his August 1997 personal hearing, the veteran testified 
that he began smoking in service, and that he has "smoked 
ever since, except for a ten year period when I quit." 

As noted above, the Board finds that the veteran's claim that 
he suffers from a lung disorder secondary to tobacco to be a 
new claim. 

The Board recognizes that recently passed legislation 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  38 U.S.C.A. § 1103 (West 1991, Supp. 
2000).  However, this new section applies only to claims 
filed after June 9, 1998.  As the veteran in the present case 
filed his claim prior to June 9, 1998, this provision will 
not affect the disposition of this appeal.

A precedential opinion by the VA General Counsel (VAGC) 
clarified when entitlement to benefits may be awarded based 
upon in-service tobacco use.  VAOPGCPREC 2-93 (January 1993), 
58 Fed. Reg. 42,756 (1993).  The General Counsel issued a 
clarification of this opinion in June 1993.  VAGC explained 
that a claimant must demonstrate that the disability resulted 
from the use of tobacco during service, and the adjudicator 
must take into consideration the possible effect of smoking 
before and after service.  In May 1997, VAGC issued an 
opinion addressing when service connection may be granted for 
disability or death due to nicotine dependence caused by in-
service tobacco use.  VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 
(1997).  

In essence, the VAGC opinions hold that if the veteran became 
nicotine dependent in service and he continued to smoke after 
service and developed disease or disability due to smoking, 
service connection may be granted for the disease or 
disability.  If it cannot be demonstrated that he became 
nicotine dependent in service but that his smoking in 
service, as opposed to his smoking before or after service, 
was the proximate cause of his smoking related illness, 
service connection may be granted for the disease or 
disability.  

In summary, in order for service connection to be warranted 
for service connection for a lung disorder as a result of 
smoking in service or nicotine dependence acquired in 
service, there must be: medical evidence that the veteran 
acquired nicotine dependence during service; or medical 
evidence that his smoking related lung disorder was the 
result of in-service smoking rather than post-service 
smoking.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995) 
(holding that, with respect to questions involving medical 
causation, medical evidence is required). 

Service medical records do not indicate that the veteran was 
diagnosed with nicotine dependence or with any lung disorder.  
The veteran's separation examination report noted no 
abnormality of the chest or lungs, other than a mild 
enlargement of the right sternoclavicular joint.  A chest X-
ray was negative.  

An April 1961 VA examination report shows that X-rays 
revealed no significant abnormalities.  No lung or chest 
disorder was diagnosed.  A statement from Dr. L., a private 
physician, dated in August 1966, noted that the veteran had a 
history of contusions to the chest after being involved in an 
automobile accident in service.  Dr. L. stated that since 
that time, the veteran had had numerous upper respiratory 
infections, including in 1953 and 1964.  Dr. L. further 
stated that earlier in 1966 he had seen the veteran for 
complaints of arthritis in the chest.  A statement from Dr. 
F., also dated in August 1966, reported that the veteran had 
been seen in December of 1965 for complaints of chest pain 
and shortness of breath.  Dr. F. stated that physical 
examination had been unremarkable except for diminished 
breath sounds bilaterally.  Neither physician diagnosed a 
chronic lung or respiratory disorder.

VA X-ray records in March 1996 noted no active pulmonary 
pathology.  VA treatment records in August 1996 reported an 
assessment of bronchitis.  In December 1996, the assessment 
was upper respiratory infection.  In March 1997 the veteran 
had an upper respiratory infection with bronchitis.  He made 
no complaints concerning any lung disorder during his 
September 1997 VA examination.  Upon examination of the 
veteran's respiratory system, the examiner reported no 
abnormal findings, and no pulmonary or respiratory disorder 
was diagnosed.  VA treatment records from March 1998 reported 
complaints of 'flu-like symptoms.  In May 1998, the 
assessment was bronchitis.

At his August 1997 personal hearing, the veteran said that, 
in the years following service, he had been treated for a 
respiratory infection by Dr. L. a private physician, and that 
he had been hospitalized on several occasions.  The hearing 
officer pointed out that Dr. L. had reported treatment for an 
upper respiratory infection and that this signified an 
infection of the nose and sinuses and not the lungs.  The 
veteran insisted that he had been treated for a lung 
infection and indicated that Dr. L. had inaccurately 
described this as an upper respiratory infection.

The veteran has not submitted any competent evidence that he 
currently suffers from a chronic lung disorder secondary to 
nicotine dependence acquired in service, or to in-service 
tobacco use.  The post-service treatment records report only 
periodic acute infections, and the recent VA examination 
report indicated that there was no lung disorder present.  In 
addition, there is no diagnosis of in-service nicotine 
dependence.  The veteran's claim for service connection for a 
lung disorder, claimed as secondary to nicotine addition that 
began during service or to inservice tobacco use, therefore, 
must be denied.  While the veteran maintains that he has 
suffered from a chronic lung disorder, and that Dr. L. was 
mistaken in his diagnosis, the Board notes that, as a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a medical diagnosis.  
Espiritu, 2 Vet. App. 492.



II.  Application to Reopen Claim for Service Connection for a  
Psychiatric Disorder                                                        

                                                A.  
Psychiatric Disorder

Service connection for a psychiatric disorder due to an 
inservice brain injury or concussion was denied by the RO in 
September 1966.  The RO found that, while the veteran had 
been hospitalized for reactive depression and anxiety 
reaction after service, these disorders were not manifested 
in service, and were not shown to be residuals of, or related 
to, a brain concussion in service.  The veteran was notified 
of this decision in September 1966.  He did not file a notice 
of disagreement and substantive appeal and the decision 
became final.  See 38 U.S.C.A. § 7105(b)(1)(c); 38 C.F.R. 
§§ 20.302, 20.1103; Person, 5 Vet. App. at 450. 

A final decision under the provisions of 38 U.S.C.A. 
§ 7105(c) cannot be reopened and reconsidered by the VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  When it is determined 
that new and material evidence has been submitted, the VA 
must reopen a previously denied claim.  See Spencer v. Brown, 
4 Vet. App. 283, 286-87 (1993); see also 38 U.S.C.A. 
§ 7104(b).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
see generally Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 
1998).

At the time of the September 1966 rating decision, the 
evidence of record consisted of the veteran's service medical 
records, an April 1961 VA examination report that noted that 
he was psychiatrically grossly normal, and VA treatment 
records that showed that the veteran had been hospitalized in 
July 1966 for just over a week with complaints of chest pain.  
He was diagnosed with reactive depression associated with the 
death of his father, and mild, non-disabling anxiety 
reaction.  In light of Evans v. Brown, 9 Vet. App. 273, 285 
(1996), the evidence to be reviewed is that which has been 
submitted since the last decision that disallowed the claim 
on any basis.  

The evidence submitted since September 1966 consists of the 
following: additional records of the July 1966 VA 
hospitalization; VA treatment records from February to April 
1974 showing diagnoses of anxiety neurosis, drug dependence - 
valium, and adjustment reaction of adult life; a September 
1974 VA examination report with a diagnostic impression of 
schizophrenia with paranoid tendencies; statements received 
in December 1974 and March 1975, from friends and 
acquaintances of the veteran, who maintained that the veteran 
had changed from the person he was prior to service, and that 
he was now "very nervous"; VA treatment records from April 
1982 that reported diagnoses of schizotypal personality, 
alcohol abuse and tobacco dependence; an August 1982 VA 
examination report that rendered a diagnosis of schizo-typal 
personality disorder with secondary alcohol abuse; VA 
treatment records from June 1998 that noted a diagnosis of 
adjustment disorder with depression; and oral testimony 
presented at hearings before the RO in June 1997, August 
1997, and June 1998.

Following a careful review of all the evidence in this case, 
the Board finds that the veteran has not presented new and 
material evidence as defined by 38 C.F.R. § 3.156.  The RO 
denied the claim in September 1966 on the grounds that there 
was no competent evidence of a nexus between the veteran's 
period of service and reactive depression and anxiety 
reaction diagnosed after service.  The evidence presented 
since September 1966 still does not establish a nexus between 
the veteran's post-service psychiatric disorder and service.  
The treatment records, VA examination records, and statements 
from acquaintances, are cumulative of evidence previously of 
record which established that the veteran had an acquired 
psychiatric disorder after service.  This evidence, whether 
by itself or in connection with evidence already of record, 
is not so significant that it must be considered to fairly 
decide the merits of the veteran's claim, because it does not 
tend to prove the onset of any psychiatric disorder during 
the veteran's period of active service.  Accordingly, the 
Board concludes that new and material evidence has not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a psychiatric disorder.

B.  Lung Disorder
                                                    
Service connection for residuals of a chest injury was denied 
by the RO in September 1966.  The RO determined that no 
residuals of chest abrasions from the veteran's automobile 
accident were shown at separation from service, none were 
shown during an April 1961 VA examination, and none were 
shown in private treatment records dating from 1954 to 1964.  
The veteran was notified of the RO's decision in September 
1966.  He did not file a notice of disagreement and 
substantive appeal and the decision became final.  See 
38 U.S.C.A. § 7105(b)(1)(c) (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1999); Person v. Brown 5 Vet. App. 449, 450 (1993).

The evidence on file at the time of the 1966 RO decision that 
denied service connection for a lung condition included 
service medical records, which, as noted above, show no lung 
disorder.  The veteran's separation examination report noted 
no abnormality of the chest or lungs, other than a mild 
enlargement of the right sternoclavicular joint.  A chest X-
ray was negative.  

Additional evidence on file at the time of the 1966 RO 
decision included an April 1961 VA examination report, which 
showed that X-rays revealed no significant abnormalities.  A 
statement from Dr. L., a private physician, dated in August 
1966, noted that the veteran had a history of contusions to 
the chest after being involved in an automobile accident in 
service.  Dr. L. stated that since that time, the veteran had 
had numerous upper respiratory infections, including in 1953 
and 1964.  Dr. L. further stated that earlier in 1966 he had 
seen the veteran for complaints of arthritis in the chest.  A 
statement from Dr. F., also dated in August 1966, reported 
that the veteran had been seen in December of 1965 for 
complaints of chest pain and shortness of breath.  Dr. F. 
stated that physical examination had been unremarkable except 
for diminished breath sounds bilaterally.  Neither physician 
diagnosed a chronic lung or respiratory disorder.
The evidence submitted after the 1966 RO decision includes VA 
X-ray records in March 1996, which noted no active pulmonary 
pathology.  VA treatment records in August 1996 reported an 
assessment of bronchitis.  In December 1996, the assessment 
was upper respiratory infection.  In March 1997 the veteran 
had an upper respiratory infection with bronchitis.  He made 
no complaints concerning any lung disorder during his 
September 1997 VA examination.  Upon examination of the 
veteran's respiratory system, the examiner reported no 
abnormal findings, and no pulmonary or respiratory disorder 
was diagnosed.  VA treatment records from March 1998 reported 
complaints of 'flu-like symptoms.  In May 1998, the 
assessment was bronchitis.

At his August 1997 personal hearing, the veteran said that, 
in the years following service, he had been treated for a 
respiratory infection by Dr. L. a private physician, and that 
he had been hospitalized on several occasions.  However, the 
medical evidence shows that Dr. L. had reported treatment for 
an upper respiratory infection rather than a lower 
respiratory or lung infection.  The veteran insisted that he 
had been treated for a lung infection and indicated that Dr. 
L. had inaccurately described this as an upper respiratory 
infection.

The veteran has not submitted any competent evidence that he 
currently suffers from a chronic lung disorder secondary to 
any incident of active duty, to include an automobile 
accident in service.  The post-service treatment records 
report only periodic acute infections, and the recent VA 
examination report indicated that there was no lung disorder 
present.  In addition, there is no evidence of an injury to 
the chest or lungs from the automobile accident in service.  
The Board finds that the evidence submitted since the 1966 RO 
decision, whether by itself or in connection with evidence 
already of record, is not so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim, because it does not tend to prove the onset of any 
lung disorder during or as the result of the veteran's period 
of active service.  Accordingly, the Board concludes that new 
and material evidence has not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
lung disorder.

While the veteran maintains that he has suffered from a 
chronic lung disorder, and that Dr. L. was mistaken in his 
diagnosis, the Board notes that, as a layperson, the veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as a medical diagnosis.  Espiritu, 2 Vet. 
App. 492.

III.  Entitlement to Compensation Under 38 U.S.C.A. § 1151

When any veteran suffers an injury or aggravation of an 
injury as the result of hospitalization, medical, or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service-connected.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358 (1999).  38 U.S.C.A. § 1151 has recently been 
amended, and, under the amended regulation, a showing of 
negligence or fault is necessary for recovery for claims 
filed on or after October 1, 1997.  As the veteran's 1151 
claims were filed after October 1, 1997, he is required to 
show fault or negligence in medical treatment.  That is, the 
provisions of 38 U.S.C.A. § 1151 were amended, effective 
October 1, 1997, to include the requirement of fault, 
requiring that additional disability be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable.  See 38 
U.S.C.A. § 1151 (West 1991 & Supp. 2000).

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized.  Id.

In determining whether any additional disability resulted 
from VA hospitalization or medical treatment, the following 
considerations will govern: (1) It is necessary to show that 
additional disability is actually the result of such disease 
or injury, or aggravation of an existing disease or injury, 
suffered as the result of hospitalization or medical 
treatment, and not merely coincidental therewith; (2) The 
mere fact that aggravation occurred will not suffice to make 
the disability compensable in the absence of proof that it 
resulted from disease or injury or aggravation of an existing 
disease or injury suffered as the result of hospitalization, 
medical or surgical treatment, or examination; (3) 
Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Id.

A.  Psychiatric Disorder

The veteran stated during his June 1998 personal hearing that 
during a period of hospitalization at a VA facility, he was 
given Darvon and it "blew my mind," aggravating a 
preexisting psychiatric disorder.  He was unsure of the 
specific dates of his hospitalization, however, initially 
saying it was in 1956 and later indicating that it was in 
July 1966.  

VA treatment records from July 1966 noted that the veteran 
had been hospitalized for just over a week with complaints of 
chest pain.  He was diagnosed with reactive depression 
associated with the death of his father, and mild, non-
disabling anxiety reaction.  Additional records from July 
1996 indicated that the veteran was anxious and worried about 
his work situation.  Dr. L.'s August 1966 statement indicated 
that the veteran had been having "nervous episodes" for the 
past few months.  VA treatment records from February to April 
1974 reported diagnoses of anxiety neurosis, drug dependence 
- valium, and adjustment reaction of adult life.  A September 
1974 VA examination report noted a diagnostic impression of 
schizophrenia with paranoid tendencies.  VA treatment records 
from April 1982 noted diagnoses of schizotypal personality, 
alcohol abuse and tobacco dependence.  The veteran received 
another VA examination in August 1982.  The diagnosis was 
schizo-typal personality disorder with secondary alcohol 
abuse.  In June 1998, VA treatment records reported a 
diagnosis of adjustment disorder with depression.  

The Board finds that compensation for benefits under § 1151 
for a psychiatric disorder is not warranted as there is no 
competent evidence of a current psychiatric disorder 
medically linked to any period of VA treatment.  In short, no 
medical professional has offered an opinion in which it is 
stated explicitly or implicitly that the veteran has a 
psychiatric disability that was caused or aggravated by being 
given Darvon at a VA facility.  The only evidence addressing 
such a nexus or link comes from the veteran.  As a layperson, 
however, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as an opinion that he 
suffers from a psychiatric disorder that was caused or 
aggravated by VA treatment.  See Espiritu, 2 Vet. App. at 
495.  Due to the lack of competent medical evidence that the 
veteran has a psychiatric disorder that was caused or 
aggravated by VA treatment, the veteran's claim of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a psychiatric disorder must be denied.

B.  Intestinal Disorder

In his January 1998 statement, the veteran contends that 
diverticulosis was caused by the medications prescribed by 
VA.  He said that he was prescribed warfarin, or Coumadin, 
and that this caused internal bleeding that went undetected 
despite the veteran telling his physicians that something was 
wrong.  VA treatment records from October 1996 noted that the 
veteran's dose of warfarin or Coumadin was reduced after he 
complained of stomach and bowel problems, diagnosed as 
diverticulitis.  The September 1997 VA examination report 
revealed that the veteran had developed gastrointestinal 
bleeding from Coumadin that eventually required a subtotal 
colectomy, colostomy placement and then reversal of the 
colostomy.  The examiner's diagnosis was history of subtotal 
colectomy secondary to iatrogenic hypoprothrombinemia and 
anticoagulation therapy, currently without clinical 
consequence.  VA treatment records from September 1997 to 
October 1998 reported that the veteran's physicians had put 
him back on Coumadin, and that he was suffering no adverse 
effects. 

The Board finds that the claim for benefits under § 1151 for 
an intestinal disorder must be denied as there is no 
competent evidence of a current disorder.  While the evidence 
does show that the veteran developed gastrointestinal 
symptoms requiring surgery, and that such symptoms were 
caused by medications prescribed by VA, the evidence also 
shows that he has recovered from the surgery with no residual 
effects.  As there is no competent evidence of a current 
disorder, the veteran's claim of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for an intestinal disorder 
claimed as diverticulosis or diverticulitis, and manifested 
by internal bleeding, must be denied. 

IV:  Increased Evaluations

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  When a condition that is not listed in the VA 
Schedule for Rating Disabilities is encountered, VA may rate 
under a closely related disease or injury in which not only 
the functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).

A.  Left Hip

Service connection for history of dislocation, left hip, was 
granted in May 1961 and a noncompensable evaluation was 
assigned, effective March 1961.  This decision was based on 
service medical records that show that the veteran had 
suffered a simple dislocation of the left hip in an 
automobile accident, with no residual disability noted upon 
separation from service, and on the results from an April 
1961 VA examination report that noted no objective residuals 
of the left hip injury.  The noncompensable evaluation 
remained in effect until December 1997 when the RO increased 
it to 10 percent, effective May 1997.  In addition, the RO 
re-characterized the disability as residuals of dislocation 
of the left hip with diminished range of motion secondary to 
osteoarthritis, and changed the applicable Diagnostic Code to 
5003-5255.  

The September 1997 VA examination report noted that the 
veteran complained of diminished strength in the legs and 
said that he could walk less than ten feet.  He said that the 
strength in his legs diminished after a cerebrovascular 
accident in August 1995.  The left hip was without bony 
tenderness, deformity, discoloration, drainage, edema or soft 
tissue swelling.  There was no objective evidence of 
deformity, angulation, false motion, malunion or nonunion, or 
intra-articular involvement.  There was no abnormality of 
gait or functional limitations to standing or walking.  There 
was no abnormal weight bearing or unusual shoe wear, and no 
ankylosis.  Flexion of the left hip was to 110 degrees, 
extension was to 20 degrees, adduction was to 20 degrees, 
abduction was to 40 degrees, external rotation was to 10 
degrees, and internal rotation was to 10 degrees with pain.  
The report also indicated diminished range of motion of the 
left foot secondary to post-traumatic osteoarthritis.  X-rays 
of the hip revealed mild osteoarthritis with marginal 
osteophyte and minimal joint space narrowing.  

At his June 1998 personal hearing, the veteran testified that 
his hip did not hurt as much as it used to, but that "I can 
walk, sometimes normal, sometimes I can't," and that he 
would occasionally hear a popping sound which he felt 
indicated that his hip joint was popping out if its socket.

The veteran's left his disability has been rated under 
Diagnostic Codes 5003-5255.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved.  Under Diagnostic Code 5255, 
malunion of the femur, with slight knee or hip disability, 
warrants a 10 percent evaluation.  A 20 percent evaluation is 
warranted for moderate knee or hip disability.  The Board 
notes initially that, while the veteran can only walk ten 
steps, he does not contend that this is due to his service-
connected hip disorder, but rather to weakness in both legs 
following a stroke in 1995.  Furthermore, the examiner 
reported that there was no abnormality of gait or functional 
limitations to standing or walking.  Following a careful 
review of the evidence, the Board finds that, in view of the 
evidence of minimal limitation of motion, with pain on 
internal rotation of the hip, the preponderance of the 
evidence is against finding that the veteran's left hip 
disability is productive of more than slight functional 
impairment.  The preponderance of the evidence, therefore, is 
against an evaluation in excess of 10 percent under DC 5255.

Nor is an increased evaluation warranted under DC 5253, as 
the veteran is able to abduct the leg beyond 10 degrees, to 
40 degrees.  Furthermore, as the veteran is able to extend 
the thigh beyond 5 degrees, to 20 degrees, and is able to 
flex the thigh beyond 30 degrees, to 110 degrees, increased 
evaluations are not warranted under DCs 5251 or 5252.  

In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (1999), and 
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  However, 
there is no objective medical evidence to show that pain, 
flare-ups of pain, weakness, fatigue, incoordination, or any 
other symptom results in additional functional limitation to 
a degree that would support a rating in excess of 10 percent 
under the applicable rating criteria.  For example, there 
objective medical evidence to show that pain results in more 
than slight limitation of motion of the left hip.  
Accordingly, a rating in excess of 10 percent is not 
warranted.

B.  Right Sternal Clavicular Joint  

Service connection for fracture, well healed, right 
sternoclavicular joint, was granted in May 1961 and a 
noncompensable evaluation was assigned, effective March 1961.  
This decision was based on service medical records that 
reported that the veteran had suffered a simple dislocation 
of the right sternoclavicular joint in an automobile 
accident, with mild enlargement of the joint noted upon 
separation from service, and on the results from an April 
1961 VA examination report that noted only mild residuals of 
the right sternoclavicular joint injury.

In July 1994, the RO increased the evaluation to 10 percent, 
effective December 1993.  In addition, the RO re-
characterized the disability as residuals of a fracture of 
the right sternal clavicular joint.  The rating decision was 
based on a VA examination that showed an unstable sternal 
clavicular joint, with no pain or crepitation on motion.  

The veteran received another VA examination in September 
1997.  He reported that he was right handed.  He made no 
complaints relative to his right upper extremity.  The VA 
examiner reported that the veteran had normal range of motion 
of the right shoulder and that clinical examination revealed 
no abnormality.  There was no malunion, nonunion, loose 
motion, or false joint.  X-rays revealed mild chronic 
displacement and high riding changes to the right 
sternoclavicular joint.  The examiner's diagnosis was right 
sternoclavicular joint fracture.

At his June 1998 personal hearing, the veteran testified that 
he had pain in his right shoulder.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5203, a 10 percent 
evaluation is warranted for malunion of the clavicle or 
scapula, or for nonunion of the clavicle or scapula without 
loose movement, whether of the major or minor upper 
extremity.  A 20 percent evaluation is warranted for nonunion 
of the clavicle or scapula with loose movement, or for 
dislocation of the clavicle or scapula, whether of the major 
or minor upper extremity.  As the examiner found that there 
was neither malunion nor nonunion of the clavicle or scapula, 
with or without loose movement, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for residuals of a fracture of the right 
sternal clavicular joint (major).  

Alternatively, under Diagnostic Code 5203, impairment of the 
clavicle or scapula may be rated on impairment of function of 
the contiguous joint.  Under DC 5201, a 20 percent evaluation 
is warranted for limitation of motion of the arm (whether 
major or minor) to shoulder level.  However, as the VA 
examiner indicated that there was full range of motion of the 
right shoulder joint, the preponderance of the evidence is 
against an evaluation in excess of 10 percent for impairment 
of function, even considering the provisions of 38 C.F.R. §§ 
4.40, and 4.45 and DeLuca, 8 Vet. App. at 205-206.  That is, 
there is no objective medical evidence to show that pain, 
flare-ups of pain, weakness, fatigue, incoordination, or any 
other symptom results in additional functional limitation to 
a degree that would support a rating in excess of 10 percent 
under the applicable rating criteria.

C.  Knees

Service connection for injury, both knees, mild residuals, 
was granted in May 1961 and a noncompensable evaluation was 
assigned, effective March 1961.  This decision was based on 
service medical records that reported that the veteran had 
suffered abrasions and lacerations of the knees in an 
automobile accident, with no impairment or disability of the 
knees noted upon separation from service, and on the results 
from an April 1961 VA examination report that noted only 
ragged irregular scarring of the knees with no knee injury 
found.  The noncompensable evaluation has remained in effect 
to date.  In July 1994, the RO re-characterized the veteran's 
disability as residuals of lacerations and abrasions of the 
knees.  

The VA examiner reported in September 1997 that there were no 
residual lacerations or scars related to the 1952 accident.  
The veteran testified at his personal hearing that he has 
arthritis of the knees and cannot squat down.  He attributed 
this to his automobile accident in service.  He made no 
complaints about his scars, however.  The Board notes that 
service connection is only in effect for scars and 
lacerations of the knees, not for arthritis or any other 
orthopedic knee disability.  As the veteran has no complaints 
regarding the scars on his knees, and the examiner stated 
that the scars and lacerations are no longer present, the 
preponderance of the evidence is against a compensable 
evaluation for residuals of lacerations and abrasions of the 
knees, under 38 C.F.R. § 4.118, Diagnostic Code 7805.  




ORDER

Service connection for a dental disorder is denied. 

Service connection for fractures of the back and legs is 
denied.

Service connection for headaches is denied.

Service connection for a lung disorder, claimed as secondary 
to tobacco use, is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a lung 
disorder secondary to injuries sustained in service from an 
automobile accident, the claim is not reopened.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, the claim is not reopened.

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 1991) for a psychiatric disorder due to VA treatment is 
denied.

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 1991) for an intestinal disorder claimed as 
diverticulosis or diverticulitis and manifested by internal 
bleeding, due to VA treatment, is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a dislocation of the left hip with diminished 
range of motion secondary to osteoarthritis is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right sternal clavicular joint 
(major) is denied.

Entitlement to a compensable evaluation for residuals of 
lacerations and abrasions of the knees is denied. 




		
	R. F. WILLIAMS 
	Veterans Law Judge


 
- 28 -


- 1 -


